DETAILED ACTION
Response to Amendment and Arguments
Applicant's amendment and argument filed March 3, 2022, are acknowledged and have been fully considered. 
Applicant has amended the claims (see claim 13) to correct mere formal and/or grammatical matters not affecting the scope of the claims. Please refer to the Notice of Allowance of January 18, 2022 for all other information.
EXAMINER’S COMMENT
Claims 1, 2, 5, 7, 8, 11, 13, and 19-23 are pending, of which the claimed invention has been examined on the merits and found allowable.

Reasons for Allowance
The instant claims are drawn to a composition (medicated honey having antioxidant activity) produced in a temperature- and humidity-controlled system and obtainable by the process steps recited thereof. The specification further discloses that providing the combination of materials of the bee feed as claimed and obtained by the process steps provides among other properties an antioxidant activity (assayed by ABTS (2,2'-azino-bis(3-ethylbenzothiazoline-6-sulfonic acid)) with an IC50 of 1528.788 ± 1.05 g/ml (1.528 mg/ml; see paragraph [0048] at table 5 for example). Although the specification is not read into the claims, instantly the composition claimed is considered to have the antioxidant properties disclosed among tables 5-8 at para [0048-0051])). The antioxidant activity and the claimed composition prepared as claimed is not taught or reasonably suggested by the prior art, and the activity intrinsic to the composition (see above) is unexpected because whereas honeys have intrinsic residual antioxidant activity, as PNFS page 340 at “Antioxidant activity”), and (ii) although not exact (DPPH vs. ABTS radicals), qualitatively the respective quenching assays disclose IC50 values of 20-25 mg/ml (the reference honeys of Islam et al) and 3 mg/ml (ascorbic acid positive control) versus a significantly different IC50 of 1.528 mg/ml for the instant honey. 

Conclusion
Claims 1, 2, 5, 7, 8, 11, 13, and 21-23 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J KOSAR/Primary Examiner, Art Unit 1655